
	

113 S761 RS: Energy Savings and Industrial Competitiveness Act of 2013
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 70
		113th CONGRESS
		1st Session
		S. 761
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mrs. Shaheen (for
			 herself, Mr. Portman,
			 Mr. Coons, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			May 13, 2013
			Reported by Mr. Wyden,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To promote energy savings in residential and commercial
		  buildings and industry, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Savings and Industrial
			 Competitiveness Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Buildings
					Subtitle A—Building energy codes
					Sec. 101. Greater energy efficiency in building
				codes.
					Subtitle B—Worker training and capacity building
					Sec. 111. Building training and assessment centers.
					TITLE II—Private commercial building efficiency
				financing
					Sec. 201. Private commercial building efficiency
				financing.
					TITLE III—Industrial efficiency and competitiveness
					Subtitle A—Manufacturing energy efficiency
					Sec. 301. Purposes.
					Sec. 302. Future of Industry
				program.
					Sec. 303. Sustainable manufacturing initiative.
					Sec. 304. Conforming amendments.
					Subtitle B—Supply Star
					Sec. 311. Supply Star.
					Subtitle C—Electric motor rebate program
					Sec. 321. Energy saving motor control rebate
				program.
					Subtitle D—Transformer rebate program
					Sec. 331. Energy efficient transformer rebate
				program.
					TITLE IV—Federal agency energy efficiency
					Sec. 401. Adoption of information and communications technology
				power savings techniques by Federal agencies.
					Sec. 402. Availability of funds for design updates.
					Sec. 403. Natural gas and electric vehicle
				infrastructure.
					Sec. 404. Federal data center consolidation.
					TITLE V—Miscellaneous
					Sec. 501. Budgetary effects.
					Sec. 502. Advance appropriations
				required.
					TITLE V—Miscellaneous
					Sec. 501. Offset.
					Sec. 502. Budgetary effects.
					Sec. 503. Advance appropriations
				required.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		IBuildings
			ABuilding
			 energy codes
				101.Greater energy
			 efficiency in building codes
					(a)DefinitionsSection
			 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is
			 amended—
						(1)by striking
			 paragraph (14) and inserting the following:
							
								(14)Model building
				energy codeThe term model building energy code
				means a voluntary building energy code and standards developed and updated
				through a consensus process among interested persons, such as the IECC or the
				code used by—
									(A)the Council of
				American Building Officials;
									(B)the American
				Society of Heating, Refrigerating, and Air-Conditioning Engineers; or
									(C)other appropriate
				organizations.
									;
				and
						(2)by adding at the
			 end the following:
							
								(17)IECCThe
				term IECC means the International Energy Conservation Code.
								(18)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C.
				4103).
								.
						(b)State
			 building energy efficiency codesSection 304 of the Energy
			 Conservation and Production Act (42 U.S.C. 6833) is amended to read as
			 follows:
						
							304.Updating
				State building energy efficiency codes
								(a)In
				generalThe Secretary shall—
									(1)encourage and
				support the adoption of building energy codes by States, Indian tribes, and, as
				appropriate, by local governments that meet or exceed the model building energy
				codes, or achieve equivalent or greater energy savings; and
									(2)support full
				compliance with the State and local codes.
									(b)State and
				Indian tribe certification of building energy code updates
									(1)Review and
				updating of codes by each State and Indian tribe
										(A)In
				generalNot later than 2 years after the date on which a model
				building energy code is updated, each State or Indian tribe shall certify
				whether or not the State or Indian tribe, respectively, has reviewed and
				updated the energy provisions of the building code of the State or Indian
				tribe, respectively.
										(B)DemonstrationThe
				certification shall include a demonstration of whether or not the energy
				savings for the code provisions that are in effect throughout the State or
				Indian tribal territory meet or exceed—
											(i)the energy
				savings of the updated model building energy code; or
											(ii)the targets
				established under section 307(b)(2).
											(C)No model
				building energy code updateIf a model building energy code is
				not updated by a target date established under section 307(b)(2)(D), each State
				or Indian tribe shall, not later than 2 years after the specified date, certify
				whether or not the State or Indian tribe, respectively, has reviewed and
				updated the energy provisions of the building code of the State or Indian
				tribe, respectively, to meet or exceed the target in section 307(b)(2).
										(2)Validation
				by SecretaryNot later than 90 days after a State or Indian tribe
				certification under paragraph (1), the Secretary shall—
										(A)determine
				whether the code provisions of the State or Indian tribe, respectively, meet
				the criteria specified in paragraph (1); and
										(B)if the
				determination is positive, validate the certification.
										(c)Improvements
				in compliance with building energy codes
									(1)Requirement
										(A)In
				generalNot later than 3 years after the date of a certification
				under subsection (b), each State and Indian tribe shall certify whether or not
				the State and Indian tribe, respectively, has—
											(i)achieved full
				compliance under paragraph (3) with the applicable certified State and Indian
				tribe building energy code or with the associated model building energy code;
				or
											(ii)made
				significant progress under paragraph (4) toward achieving compliance with the
				applicable certified State and Indian tribe building energy code or with the
				associated model building energy code.
											(B)Repeat
				certificationsIf the State or Indian tribe certifies progress
				toward achieving compliance, the State or Indian tribe shall repeat the
				certification until the State or Indian tribe certifies that the State or
				Indian tribe has achieved full compliance, respectively.
										(2)Measurement
				of complianceA certification under paragraph (1) shall include
				documentation of the rate of compliance based on—
										(A)independent
				inspections of a random sample of the buildings covered by the code in the
				preceding year; or
										(B)an
				alternative method that yields an accurate measure of compliance.
										(3)Achievement
				of complianceA State or Indian tribe shall be considered to
				achieve full compliance under paragraph (1) if—
										(A)at least 90
				percent of building space covered by the code in the preceding year
				substantially meets all the requirements of the applicable code specified in
				paragraph (1), or achieves equivalent or greater energy savings level;
				or
										(B)the estimated
				excess energy use of buildings that did not meet the applicable code specified
				in paragraph (1) in the preceding year, compared to a baseline of comparable
				buildings that meet this code, is not more than 5 percent of the estimated
				energy use of all buildings covered by this code during the preceding
				year.
										(4)Significant
				progress toward achievement of complianceA State or Indian tribe
				shall be considered to have made significant progress toward achieving
				compliance for purposes of paragraph (1) if the State or Indian tribe—
										(A)has developed
				and is implementing a plan for achieving compliance during the 8-year-period
				beginning on the date of enactment of this paragraph, including annual targets
				for compliance and active training and enforcement programs; and
										(B)has met the
				most recent target under subparagraph (A).
										(5)Validation
				by SecretaryNot later than 90 days after a State or Indian tribe
				certification under paragraph (1), the Secretary shall—
										(A)determine
				whether the State or Indian tribe has demonstrated meeting the criteria of this
				subsection, including accurate measurement of compliance; and
										(B)if the
				determination is positive, validate the certification.
										(d)States or
				Indian tribes that do not achieve compliance
									(1)ReportingA
				State or Indian tribe that has not made a certification required under
				subsection (b) or (c) by the applicable deadline shall submit to the Secretary
				a report on—
										(A)the status of
				the State or Indian tribe with respect to meeting the requirements and
				submitting the certification; and
										(B)a plan for
				meeting the requirements and submitting the certification.
										(2)Federal
				supportFor any State or Indian tribe for which the Secretary has
				not validated a certification by a deadline under subsection (b) or (c), the
				lack of the certification may be a consideration for Federal support authorized
				under this section for code adoption and compliance activities.
									(3)Local
				governmentIn any State or Indian tribe for which the Secretary
				has not validated a certification under subsection (b) or (c), a local
				government may be eligible for Federal support by meeting the certification
				requirements of subsections (b) and (c).
									(4)Annual
				reports by Secretary
										(A)In
				generalThe Secretary shall annually submit to Congress, and
				publish in the Federal Register, a report on—
											(i)the status of
				model building energy codes;
											(ii)the status
				of code adoption and compliance in the States and Indian tribes;
											(iii)implementation
				of this section; and
											(iv)improvements
				in energy savings over time as result of the targets established under section
				307(b)(2).
											(B)ImpactsThe
				report shall include estimates of impacts of past action under this section,
				and potential impacts of further action, on—
											(i)upfront
				financial and construction costs, cost benefits and returns (using investment
				analysis), and lifetime energy use for buildings;
											(ii)resulting
				energy costs to individuals and businesses; and
											(iii)resulting
				overall annual building ownership and operating costs.
											(e)Technical
				assistance to States and Indian tribesThe Secretary shall
				provide technical assistance to States and Indian tribes to implement the goals
				and requirements of this section, including procedures and technical analysis
				for States and Indian tribes—
									(1)to improve and
				implement State residential and commercial building energy codes;
									(2)to
				demonstrate that the code provisions of the States and Indian tribes achieve
				equivalent or greater energy savings than the model building energy codes and
				targets;
									(3)to document
				the rate of compliance with a building energy code; and
									(4)to otherwise
				promote the design and construction of energy efficient buildings.
									(f)Availability
				of incentive funding
									(1)In
				generalThe Secretary shall provide incentive funding to States
				and Indian tribes—
										(A)to implement
				the requirements of this section;
										(B)to improve
				and implement residential and commercial building energy codes, including
				increasing and verifying compliance with the codes and training of State,
				tribal, and local building code officials to implement and enforce the codes;
				and
										(C)to promote
				building energy efficiency through the use of the codes.
										(2)Additional
				fundingAdditional funding shall be provided under this
				subsection for implementation of a plan to achieve and document full compliance
				with residential and commercial building energy codes under subsection
				(c)—
										(A)to a State or
				Indian tribe for which the Secretary has validated a certification under
				subsection (b) or (c); and
										(B)in a State or
				Indian tribe that is not eligible under subparagraph (A), to a local government
				that is eligible under this section.
										(3)TrainingOf
				the amounts made available under this subsection, the State may use amounts
				required, but not to exceed $750,000 for a State, to train State and local
				building code officials to implement and enforce codes described in paragraph
				(2).
									(4)Local
				governmentsStates may share grants under this subsection with
				local governments that implement and enforce the codes.
									(g)Stretch codes
				and advanced standards
									(1)In
				generalThe Secretary shall provide technical and financial
				support for the development of stretch codes and advanced standards for
				residential and commercial buildings for use as—
										(A)an option for
				adoption as a building energy code by local, tribal, or State governments;
				and
										(B)guidelines for
				energy-efficient building design.
										(2)TargetsThe
				stretch codes and advanced standards shall be designed—
										(A)to achieve
				substantial energy savings compared to the model building energy codes;
				and
										(B)to meet targets
				under section 307(b), if available, at least 3 to 6 years in advance of the
				target years.
										(h)StudiesThe
				Secretary, in consultation with building science experts from the National
				Laboratories and institutions of higher education, designers and builders of
				energy-efficient residential and commercial buildings, code officials, and
				other stakeholders, shall undertake a study of the feasibility, impact,
				economics, and merit of—
									(1)code
				improvements that would require that buildings be designed, sited, and
				constructed in a manner that makes the buildings more adaptable in the future
				to become zero-net-energy after initial construction, as advances are achieved
				in energy-saving technologies;
									(2)code
				procedures to incorporate measured lifetimes, not just first-year energy use,
				in trade-offs and performance calculations; and
									(3)legislative
				options for increasing energy savings from building energy codes, including
				additional incentives for effective State and local action, and verification of
				compliance with and enforcement of a code other than by a State or local
				government.
									(i)Effect on other
				lawsNothing in this section or section 307 supersedes or
				modifies the application of sections 321 through 346 of the Energy Policy and
				Conservation Act (42 U.S.C. 6291 et seq.).
								(j)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section and section 307 $200,000,000, to remain available until
				expended.
								.
					(c)Federal
			 building energy efficiency standardsSection 305 of the Energy Conservation and
			 Production Act (42 U.S.C. 6834) is amended by striking voluntary
			 building energy code each place it appears in subsections (a)(2)(B) and
			 (b) and inserting model building energy code.
					(d)Model building
			 energy codesSection 307 of the Energy Conservation and
			 Production Act (42 U.S.C. 6836) is amended to read as follows:
						
							307.Support for
				model building energy codes
								(a)In
				generalThe Secretary shall support the updating of model
				building energy codes.
								(b)Targets
									(1)In
				generalThe Secretary shall support the updating of the model
				building energy codes to enable the achievement of aggregate energy savings
				targets established under paragraph (2).
									(2)Targets
										(A)In
				generalThe Secretary shall work with State, Indian tribes, local
				governments, nationally recognized code and standards developers, and other
				interested parties to support the updating of model building energy codes by
				establishing one or more aggregate energy savings targets to achieve the
				purposes of this section.
										(B)Separate
				targetsThe Secretary may establish separate targets for
				commercial and residential buildings.
										(C)BaselinesThe
				baseline for updating model building energy codes shall be the 2009 IECC for
				residential buildings and ASHRAE Standard 90.1–2010 for commercial
				buildings.
										(D)Specific
				years
											(i)In
				generalTargets for specific years shall be established and
				revised by the Secretary through rulemaking and coordinated with nationally
				recognized code and standards developers at a level that—
												(I)is at the maximum
				level of energy efficiency that is technologically feasible and life-cycle cost
				effective, while accounting for the economic considerations under paragraph
				(4);
												(II)is higher than
				the preceding target; and
												(III)promotes the
				achievement of commercial and residential high-performance buildings through
				high performance energy efficiency (within the meaning of section 401 of the
				Energy Independence and Security Act of 2007 (42 U.S.C. 17061)).
												(ii)Initial
				targetsNot later than 1 year after the date of enactment of this
				clause, the Secretary shall establish initial targets under this
				subparagraph.
											(iii)Different
				target yearsSubject to clause (i), prior to the applicable year,
				the Secretary may set a later target year for any of the model building energy
				codes described in subparagraph (A) if the Secretary determines that a target
				cannot be met.
											(iv)Small
				businessWhen establishing targets under this paragraph through
				rulemaking, the Secretary shall ensure compliance with the Small Business
				Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public Law
				104–121).
											(3)Appliance
				standards and other factors affecting building energy useIn
				establishing building code targets under paragraph (2), the Secretary shall
				develop and adjust the targets in recognition of potential savings and costs
				relating to—
										(A)efficiency gains
				made in appliances, lighting, windows, insulation, and building envelope
				sealing;
										(B)advancement of
				distributed generation and on-site renewable power generation
				technologies;
										(C)equipment
				improvements for heating, cooling, and ventilation systems;
										(D)building
				management systems and SmartGrid technologies to reduce energy use; and
										(E)other
				technologies, practices, and building systems that the Secretary considers
				appropriate regarding building plug load and other energy uses.
										(4)Economic
				considerationsIn establishing and revising building code targets
				under paragraph (2), the Secretary shall consider the economic feasibility of
				achieving the proposed targets established under this section and the potential
				costs and savings for consumers and building owners, including a return on
				investment analysis.
									(c)Technical
				assistance to model building energy code-Setting and standard development
				organizations
									(1)In
				generalThe Secretary shall, on a timely basis, provide technical
				assistance to model building energy code-setting and standard development
				organizations consistent with the goals of this section.
									(2)AssistanceThe
				assistance shall include, as requested by the organizations, technical
				assistance in—
										(A)evaluating code
				or standards proposals or revisions;
										(B)building energy
				analysis and design tools;
										(C)building
				demonstrations;
										(D)developing
				definitions of energy use intensity and building types for use in model
				building energy codes to evaluate the efficiency impacts of the model building
				energy codes;
										(E)performance-based
				standards;
										(F)evaluating
				economic considerations under subsection (b)(4); and
										(G)developing model
				building energy codes by Indian tribes in accordance with tribal law.
										(3)Amendment
				proposalsThe Secretary may submit timely model building energy
				code amendment proposals to the model building energy code-setting and standard
				development organizations, with supporting evidence, sufficient to enable the
				model building energy codes to meet the targets established under subsection
				(b)(2).
									(4)Analysis
				methodologyThe Secretary shall make publicly available the
				entire calculation methodology (including input assumptions and data) used by
				the Secretary to estimate the energy savings of code or standard proposals and
				revisions.
									(d)Determination
									(1)Revision of
				model building energy codesIf the provisions of the IECC or
				ASHRAE Standard 90.1 regarding building energy use are revised, the Secretary
				shall make a preliminary determination not later than 90 days after the date of
				the revision, and a final determination not later than 15 months after the date
				of the revision, on whether or not the revision will—
										(A)improve energy
				efficiency in buildings compared to the existing model building energy code;
				and
										(B)meet the
				applicable targets under subsection (b)(2).
										(2)Codes or
				standards not meeting targets
										(A)In
				generalIf the Secretary makes a preliminary determination under
				paragraph (1)(B) that a code or standard does not meet the targets established
				under subsection (b)(2), the Secretary may at the same time provide the model
				building energy code or standard developer with proposed changes that would
				result in a model building energy code that meets the targets and with
				supporting evidence, taking into consideration—
											(i)whether the
				modified code is technically feasible and life-cycle cost effective;
											(ii)available
				appliances, technologies, materials, and construction practices; and
											(iii)the economic
				considerations under subsection (b)(4).
											(B)Incorporation
				of changes
											(i)In
				generalOn receipt of the proposed changes, the model building
				energy code or standard developer shall have an additional 270 days to accept
				or reject the proposed changes of the Secretary to the model building energy
				code or standard for the Secretary to make a final determination.
											(ii)Final
				determinationA final determination under paragraph (1) shall be
				on the modified model building energy code or standard.
											(e)AdministrationIn
				carrying out this section, the Secretary shall—
									(1)publish notice of
				targets and supporting analysis and determinations under this section in the
				Federal Register to provide an explanation of and the basis for such actions,
				including any supporting modeling, data, assumptions, protocols, and
				cost-benefit analysis, including return on investment; and
									(2)provide an
				opportunity for public comment on targets and supporting analysis and
				determinations under this section.
									(f)Voluntary codes
				and standardsNotwithstanding any other provision of this
				section, any model building code or standard established under
				this
				sectionsection 304 shall not be binding
				on a State, local government, or Indian tribe as a matter of Federal
				law.
								.
					BWorker
			 training and capacity building
				111.Building
			 training and assessment centers
					(a)In
			 generalThe Secretary shall
			 provide grants to institutions of higher education (as defined in section 101
			 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal Colleges or
			 Universities (as defined in section 316(b) of that Act (20 U.S.C. 1059c(b))) to
			 establish building training and assessment centers—
						(1)to identify
			 opportunities for optimizing energy efficiency and environmental performance in
			 buildings;
						(2)to promote
			 the application of emerging concepts and technologies in commercial and
			 institutional buildings;
						(3)to train
			 engineers, architects, building scientists, building energy permitting and
			 enforcement officials, and building technicians in energy-efficient design and
			 operation;
						(4)to assist
			 institutions of higher education and Tribal Colleges or Universities in
			 training building technicians;
						(5)to promote
			 research and development for the use of alternative energy sources and
			 distributed generation to supply heat and power for buildings, particularly
			 energy-intensive buildings; and
						(6)to coordinate
			 with and assist State-accredited technical training centers, community
			 colleges, Tribal Colleges or Universities, and local offices of the National
			 Institute of Food and Agriculture and ensure appropriate services are provided
			 under this section to each region of the United States.
						(b)Coordination
			 and nonduplication
						(1)In
			 generalThe Secretary shall coordinate the program with the
			 industrial research and assessment centers program and with other Federal
			 programs to avoid duplication of effort.
						(2)CollocationTo
			 the maximum extent practicable, building, training, and assessment centers
			 established under this section shall be collocated with Industrial Assessment
			 Centers.
						IIPrivate
			 commercial building efficiency financing
			201.Private
			 commercial building efficiency financing
				(a)In
			 generalThe Secretary shall establish a program to be known as
			 the Commercial Building Energy Efficiency Financing Initiative
			 under which the Secretary shall provide grants to States (as defined in section
			 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202)) to establish or
			 expand programs to promote the financing of energy efficiency retrofit projects
			 for private sector and commercial buildings.
				(b)ApplicationsA
			 State may apply to the Secretary for a grant under this section to establish or
			 expand a program described in subsection (a), including—
					(1)a commercial
			 Property Assessed Clean Energy (PACE) financing program;
					(2)a credit
			 enhancement structure that is designed to mitigate the effects of default,
			 including a loan guarantee program, loan loss reserve program, collateral or
			 subordinated capital program, or other program;
					(3)a revolving loan
			 fund;
					(4)a program to
			 promote the use of energy savings performance contracts or utility energy
			 service contracts, or both;
					(5)a utility on-bill
			 financing or repayment program;
					(6)an interest
			 buy-down program;
					(7)a secondary market
			 financing program;
					(8)a leasing
			 structure that recognizes energy costs and addresses split-incentives;
					(9)an educational
			 program involving commercial lenders, energy service companies, commercial
			 building owners, and other stakeholders established—
						(A)to provide
			 information to the community regarding program and project options and
			 outcomes; and
						(B)to build consensus
			 on approaches to greater energy efficiency investments; and
						(10)any other
			 activity that will significantly increase the total investment in, and energy
			 savings from, building retrofit projects and programs.
					(c)Administration
					(1)In
			 generalA State receiving a grant under this section shall give a
			 higher priority to programs and projects that—
						(A)leverage private
			 sources of funding; and
						(B)aim explicitly to
			 expand the use of energy efficiency project financing using private sources of
			 funding, including philanthropic and other institutional investment.
						(2)Other
			 actionsA State receiving a grant under this section is
			 encouraged to consider establishing such other appropriate policies,
			 incentives, or actions that will advance the purposes of this section.
					(d)Evaluation of
			 programsThe Secretary shall evaluate applications from States
			 under this section on the basis of—
					(1)the likelihood
			 that a proposed program or activity will—
						(A)be established or
			 expanded;
						(B)increase the total
			 investment and energy savings of the retrofit projects to be supported;
			 and
						(C)increase the total
			 investment and energy savings in a State or region in which investments and
			 energy savings have the greatest potential for growth as compared to other
			 States or regions; and
						(2)other factors that
			 will advance the purposes of this section, as determined by the
			 Secretary.
					(e)Reports
					(1)In
			 generalNot later than 2 years after the date of the receipt of a
			 grant under this section, a State shall submit to the Secretary, the Committee
			 on Energy and Natural Resources of the Senate, and the Committee on Energy and
			 Commerce of the House of Representatives a report on the performance of
			 programs and activities carried out with the grant.
					(2)Data
						(A)In
			 generalA State receiving a grant under this section and the
			 Secretary shall cooperate to collect and share data resulting from programs and
			 activities carried out under this section.
						(B)Department
			 databasesThe Secretary shall incorporate data described in
			 subparagraph (A) into appropriate databases of the Department of Energy, with
			 provisions for the protection of confidential business data.
						(f)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000,000 for the period of fiscal years 2015 through 2020,
			 to remain available until expended.
					(2)AllocationOf
			 the amount made available for a fiscal year under paragraph (1)—
						(A)75 percent of the
			 amount shall be allocated on a formula-basis that is consistent with the
			 formula used to allocate funds for State energy conservation programs
			 established under part D of title III of the Energy Policy and Conservation Act
			 (42 U.S.C. 6321 et seq.), as determined by the Secretary; and
						(B)25 percent of the
			 amount shall be distributed by the Secretary consistent with the evaluation
			 criteria established under subsection (d).
						(3)State energy
			 officesFunds provided to a State under this section shall be
			 provided to the office within the State that is responsible for developing the
			 State energy plan for the State under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6321 et seq.).
					201.Private commercial building efficiency
			 financing
				(a)In
			 generalThe Secretary shall establish a program to be known as
			 the Commercial Building Energy Efficiency Financing Initiative
			 under which the Secretary shall provide grants to States (as defined in section
			 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202)) to establish or
			 expand programs to promote the financing of energy efficiency retrofit projects
			 for private sector and commercial buildings.
				(b)ApplicationsA
			 State may apply to the Secretary for a grant under subsection (a) to establish
			 or expand a program described in subsection (a), including—
					(1)a commercial Property
			 Assessed Clean Energy (PACE) financing program;
					(2)a credit enhancement
			 structure that is designed to mitigate the effects of default, including a loan
			 guarantee program, loan loss reserve program, collateral or subordinated
			 capital program, or other program;
					(3)a revolving loan
			 fund;
					(4)a program to promote the
			 use of energy savings performance contracts or utility energy service
			 contracts, or both;
					(5)a utility on-bill
			 financing or repayment program;
					(6)utility energy efficiency
			 programs for all segments of the utility industry;
					(7)an interest buy-down
			 program;
					(8)a secondary market
			 financing program;
					(9)a leasing structure that
			 recognizes energy costs and addresses split-incentives;
					(10)an educational program
			 involving commercial lenders, energy service companies, commercial building
			 owners, and other stakeholders established—
						(A)to provide information to
			 the community regarding program and project options and outcomes; and
						(B)to build consensus on
			 approaches to greater energy efficiency investments; and
						(11)any other activity that
			 will significantly increase the total investment in, and energy savings from,
			 building retrofit projects and programs.
					(c)Administration
					(1)In
			 generalA State receiving a grant under subsection (a) shall give
			 a higher priority to programs and projects that—
						(A)leverage private and
			 non-Federal sources of funding; and
						(B)aim explicitly to expand
			 the use of energy efficiency project financing using private sources of
			 funding, including philanthropic and other institutional investment.
						(2)Other
			 actionsA State receiving a grant under this section is
			 encouraged—
						(A)to consider establishing
			 such other appropriate policies, incentives, or actions that will advance the
			 purposes of this section; and
						(B)to coordinate the
			 activities described in subsections (a) and (d).
						(d)Large commercial
			 building efficiency financing initiatives
					(1)In
			 generalAs part of this section, the Secretary shall conduct
			 large commercial building efficiency financing initiatives to encourage States
			 to promote the financing of energy efficiency retrofit projects for larger
			 private sector commercial, multifamily, and mixed use buildings.
					(2)ApplicationsA
			 State or a group of States may apply to the Secretary for a grant under this
			 subsection to establish or expand programs to promote the purposes described in
			 paragraph (1) through—
						(A)the facilitation of
			 energy performance contracts in commercial, multifamily, and mixed use
			 buildings by providing guarantees that cover owner default risk, but do not
			 cover technology and other risks that are borne by the contractor;
						(B)actions by States to work
			 together and with real estate owners, financiers, and other stakeholders to
			 ensure multistate consistency, including common underwriting standards;
						(C)minimum loan-to-value
			 ratios;
						(D)minimum debt-to-income
			 coverage ratios;
						(E)a green leasing
			 program;
						(F)a commercial Property
			 Assessed Clean Energy (PACE) financing program; and
						(G)any other activity that
			 will significantly increase the total investment in, and energy savings from,
			 building retrofit projects and programs.
						(3)Leveraging private
			 sector financingA State receiving a grant under this subsection
			 shall focus on leveraging private sources of funds and working with real estate
			 lenders, financiers, and building owners to assist in expanding the reach of
			 the program established under this subsection.
					(4)Multistate
			 facilitationThe Secretary shall consult with States and relevant
			 stakeholders with applicable expertise to establish a process to identify
			 eligible lenders, financiers, and building owners with real estate asset
			 portfolios across multiple States that may be eligible for the efficiency
			 financing initiatives conducted under this subsection.
					(e)Evaluation of
			 programsThe Secretary shall evaluate applications from States
			 under this section on the basis of—
					(1)the likelihood that a
			 proposed program or activity will—
						(A)be established or
			 expanded;
						(B)increase the total
			 investment and energy savings of the retrofit projects to be supported;
			 and
						(C)increase the total
			 investment and energy savings in a State or region in which investments and
			 energy savings have the greatest potential for growth as compared to other
			 States or regions;
						(2)in the case of large
			 commercial building efficiency financing initiatives conducted under subsection
			 (d), evidence of multistate cooperation and coordination with real estate
			 lenders, financiers, and owners; and
					(3)other factors that will
			 advance the purposes of this section, as determined by the Secretary.
					(f)Reports
					(1)In
			 generalNot later than 2 years after the date of the receipt of a
			 grant under this section, a State shall submit to the Secretary, the Committee
			 on Energy and Natural Resources of the Senate, and the Committee on Energy and
			 Commerce of the House of Representatives a report on the performance of
			 programs and activities carried out with the grant.
					(2)Data
						(A)In
			 generalA State receiving a grant under this section and the
			 Secretary shall cooperate to collect and share data resulting from programs and
			 activities carried out under this section.
						(B)Department
			 databasesThe Secretary shall incorporate data described in
			 subparagraph (A) into appropriate databases of the Department of Energy, with
			 provisions for the protection of confidential business data.
						(g)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000,000, to remain available until expended.
					(2)AllocationOf
			 the amount made available for a fiscal year under paragraph (1)—
						(A)50 percent of the amount
			 shall be allocated on a formula-basis that is consistent with the formula used
			 to allocate funds for State energy conservation programs established under part
			 D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et
			 seq.), as determined by the Secretary; and
						(B)50 percent of the amount
			 shall be allocated to large commercial building financing initiatives conducted
			 under subsection (d), with no individual State receiving more than 10 percent
			 of the amount made available for a fiscal year under this subparagraph.
						(3)State energy
			 officesFunds provided to a State under this section shall be
			 provided to the office within the State that is responsible for developing the
			 State energy plan for the State under part D of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6321 et seq.).
					(4)LoansNo
			 funds made available under this section may be used to provide direct Federal
			 loans for purposes of any of the programs or activities described in subsection
			 (b).
					IIIIndustrial
			 efficiency and competitiveness
			AManufacturing
			 energy efficiency
				301.PurposesThe purposes of this subtitle are—
					(1)to reform and
			 reorient the industrial efficiency programs of the Department of Energy;
					(2)to establish a
			 clear and consistent authority for industrial efficiency programs of the
			 Department;
					(3)to accelerate the
			 deployment of technologies and practices that will increase industrial energy
			 efficiency and improve productivity;
					(4)to accelerate the
			 development and demonstration of technologies that will assist the deployment
			 goals of the industrial efficiency programs of the Department and increase
			 manufacturing efficiency;
					(5)to stimulate
			 domestic economic growth and improve industrial productivity and
			 competitiveness; and
					(6)to strengthen
			 partnerships between Federal and State governmental agencies and the private
			 and academic sectors.
					302.Future of
			 Industry program
					(a)In
			 generalSection 452 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended by
			 striking the section heading and inserting the following:
			 Future of Industry
			 program.
					(b)Definition of
			 energy service providerSection 452(a) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17111(a)) is amended—
						(1)by redesignating
			 paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
			 and
						(2)by inserting
			 after paragraph (2):
							
								(3)Energy service
				providerThe term energy service provider means any
				business providing technology or services to improve the energy efficiency,
				power factor, or load management of a manufacturing site or other industrial
				process in an energy-intensive industry, or any utility operating under a
				utility energy service
				project.
								.
						(c)Industrial
			 research and assessment
			 centers
						(1)In
			 generalSectioncenters.—Section
			 452(e) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(e))
			 is amended—
							(A)(1) by
			 redesignating paragraphs (1) through (5) as subparagraphs (A) through (E),
			 respectively, and indenting appropriately;
							(B)(2) by
			 striking The Secretary and inserting the following:
								
									(1)In
				generalThe
				Secretary
									;
							(C)(3) in
			 subparagraph (A) (as redesignated by
			 subparagraph
			 (A)paragraph (1)), by inserting
			 before the semicolon at the end the following: , including assessments
			 of sustainable manufacturing goals and the implementation of information
			 technology advancements for supply chain analysis, logistics, system
			 monitoring, industrial and manufacturing processes, and other purposes;
			 and
							(D)(4) by
			 adding at the end the following:
								
									(2)Coordination
										(A)In
				generalTo increase the value and capabilities of the industrial
				research and assessment centers, the centers shall—
											(i)coordinate with
				Manufacturing Extension Partnership Centers of the National Institute of
				Standards and Technology;
											(ii)coordinate with
				the Building Technologies Program of the Department of Energy to provide
				building assessment services to manufacturers;
											(iii)increase
				partnerships with the National Laboratories of the Department of Energy to
				leverage the expertise and technologies of the National Laboratories for
				national industrial and manufacturing needs;
											(iv)increase
				partnerships with energy service providers and technology providers to leverage
				private sector expertise and accelerate deployment of new and existing
				technologies and processes for energy efficiency, power factor, and load
				management;
											(v)identify
				opportunities for reducing greenhouse gas emissions; and
											(vi)promote
				sustainable manufacturing practices for small- and medium-sized
				manufacturers.
											(3)OutreachThe
				Secretary shall provide funding for—
										(A)outreach
				activities by the industrial research and assessment centers to inform small-
				and medium-sized manufacturers of the information, technologies, and services
				available; and
										(B)coordination
				activities by each industrial research and assessment center to leverage
				efforts with—
											(i)Federal and State
				efforts;
											(ii)the efforts of
				utilities and energy service providers;
											(iii)the efforts of
				regional energy efficiency organizations; and
											(iv)the efforts of
				other industrial research and assessment centers.
											(4)Workforce
				training
										(A)In
				generalThe Secretary shall pay the Federal share of associated
				internship programs under which students work with or for industries,
				manufacturers, and energy service providers to implement the recommendations of
				industrial research and assessment centers.
										(B)Federal
				shareThe Federal share of the cost of carrying out internship
				programs described in subparagraph (A) shall be 50 percent.
										(5)Small business
				loansThe Administrator of the Small Business Administration
				shall, to the maximum extent practicable, expedite consideration of
				applications from eligible small business concerns for loans under the Small
				Business Act (15 U.S.C. 631 et seq.) to implement recommendations of industrial
				research and assessment centers established under paragraph (1).
									(6)Advanced
				manufacturing steering committeeThe Secretary shall establish an
				advisory steering committee to provide recommendations to the Secretary on
				planning and implementation of the Advanced Manufacturing Office of the
				Department of
				Energy.
									.
							303.Sustainable
			 manufacturing initiative
					(a)In
			 generalPart E of title III
			 of the Energy Policy and Conservation Act (42 U.S.C. 6341) is amended by adding
			 at the end the following:
						
							376.Sustainable
				manufacturing initiative
								(a)In
				generalAs part of the Office of Energy Efficiency and Renewable
				Energy, the Secretary, on the request of a manufacturer, shall conduct onsite
				technical assessments to identify opportunities for—
									(1)maximizing
				the energy efficiency of industrial processes and cross-cutting systems;
									(2)preventing
				pollution and minimizing waste;
									(3)improving
				efficient use of water in manufacturing processes;
									(4)conserving
				natural resources; and
									(5)achieving
				such other goals as the Secretary determines to be appropriate.
									(b)CoordinationThe
				Secretary shall carry out the initiative in coordination with the private
				sector and appropriate agencies, including the National Institute of Standards
				and Technology, to accelerate adoption of new and existing technologies and
				processes that improve energy efficiency.
								(c)Research
				and development program for sustainable manufacturing and industrial
				technologies and processesAs part of the industrial efficiency
				programs of the Department of Energy, the Secretary shall carry out a joint
				industry-government partnership program to research, develop, and demonstrate
				new sustainable manufacturing and industrial technologies and processes that
				maximize the energy efficiency of industrial plants, reduce pollution, and
				conserve natural
				resources.
								.
					(b)Table of
			 contentsThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the
			 items relating to part E of title III the following:
						
							
								Sec. 376. Sustainable
				manufacturing
				initiative.
							
							.
					304.Conforming
			 amendments
					(a)Section 106 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15811) is repealed.
					(b)Sections 131,
			 132, 133, 2103, and 2107 of the Energy Policy Act of 1992 (42 U.S.C. 6348,
			 6349, 6350, 13453, 13456) are repealed.
					(c)Section 2101(a)
			 of the Energy Policy Act of 1992 (42 U.S.C. 13451(a)) is amended in the third
			 sentence by striking sections 2102, 2103, 2104, 2105, 2106, 2107, and
			 2108 and inserting sections 2102, 2104, 2105, 2106, and
			 2108,2108 of this Act
			 and section 376 of the Energy Policy and Conservation
			 Act,.
					BSupply
			 Star
				311.Supply StarThe Energy Policy and Conservation Act is
			 amended by inserting after section 324A (42 U.S.C. 6294a) the following:
					
						324B.Supply Star Program
							(a)In generalThere is established within the Department
				of Energy a Supply Star program to identify and promote practices, recognize
				companies, and, as appropriate, recognize products that use highly efficient
				supply chains in a manner that conserves energy, water, and other
				resources.
							(b)CoordinationIn carrying out the program described in
				subsection (a), the Secretary shall—
								(1)consult with other appropriate agencies;
				and
								(2)coordinate efforts with the Energy Star
				program established under section 324A.
								(c)DutiesIn carrying out the Supply Star program
				described in subsection (a), the Secretary shall—
								(1)promote practices, recognize companies,
				and, as appropriate, recognize products that comply with the Supply Star
				program as the preferred practices, companies, and products in the marketplace
				for maximizing supply chain efficiency;
								(2)work to enhance industry and public
				awareness of the Supply Star program;
								(3)collect and disseminate data on supply
				chain energy resource consumption;
								(4)develop and disseminate metrics, processes,
				and analytical tools (including software) for evaluating supply chain energy
				resource use;
								(5)develop guidance at the sector level for
				improving supply chain efficiency;
								(6)work with domestic and international
				organizations to harmonize approaches to analyzing supply chain efficiency,
				including the development of a consistent set of tools, templates, calculators,
				and databases; and
								(7)work with industry, including small
				businesses, to improve supply chain efficiency through activities that
				include—
									(A)developing and sharing best practices;
				and
									(B)providing opportunities to benchmark supply
				chain efficiency.
									(d)EvaluationIn any evaluation of supply chain
				efficiency carried out by the Secretary with respect to a specific product, the
				Secretary shall consider energy consumption and resource use throughout the
				entire lifecycle of a product, including production, transport, packaging, use,
				and disposal.
							(e)Grants and Incentives
								(1)In generalThe Secretary may award grants or other
				forms of incentives on a competitive basis to eligible entities, as determined
				by the Secretary, for the purposes of—
									(A)studying supply chain energy resource
				efficiency; and
									(B)demonstrating and achieving reductions in
				the energy resource consumption of commercial products through changes and
				improvements to the production supply and distribution chain of the
				products.
									(2)Use of informationAny information or data generated as a
				result of the grants or incentives described in paragraph (1) shall be used to
				inform the development of the Supply Star Program.
								(f)TrainingThe Secretary shall use funds to support
				professional training programs to develop and communicate methods, practices,
				and tools for improving supply chain efficiency.
							(g)Effect of
				impact on climate changeFor purposes of this section, the impact
				on climate change shall not be a factor in determining supply chain
				efficiency.
							(h)Effect of
				outsourcing of American jobsFor purposes of this section, the
				outsourcing of American jobs in the production of a product shall not count as
				a positive factor in determining supply chain efficiency.
							(i)Authorization of
				AppropriationsThere is
				authorized to be appropriated to carry out this section $10,000,000 for the
				period of fiscal years 2014 through
				2023.
							.
				CElectric motor
			 rebate program
				321.Energy
			 saving motor control rebate program
					(a)EstablishmentNot
			 later than January 1, 2014, the Secretary shall establish a program to provide
			 rebates for expenditures made by entities for the purchase and installation of
			 a new constant speed electric motor control that reduces motor energy use by
			 not less than 5 percent.
					(b)Requirements
						(1)ApplicationTo
			 be eligible to receive a rebate under this section, an entity shall submit to
			 the Secretary an application in such form, at such time, and containing such
			 information as the Secretary may require, including—
							(A)demonstrated
			 evidence that the entity purchased a constant speed electric motor control that
			 reduces motor energy use by not less than 5 percent; and
							(B)the physical
			 nameplate of the installed motor of the entity to which the energy saving motor
			 control is attached.
							(2)Authorized
			 amount of rebateThe Secretary may provide to an entity that
			 meets the requirements of paragraph (1) a rebate the amount of which shall be
			 equal to the product obtained by multiplying—
							(A)the nameplate
			 horsepower of the electric motor to which the energy saving motor control is
			 attached; and
							(B)$25.
							(c)Authorization
			 of AppropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2014 and 2015, to remain
			 available until expended.
					DTransformer
			 rebate program
				331.Energy
			 efficient transformer rebate program
					(a)Definition of
			 qualified transformerIn this section, the term qualified
			 transformer means a transformer that meets or exceeds the National
			 Electrical Manufacturers Association (NEMA) Premium Efficiency designation,
			 calculated to 2 decimal points, as having 30 percent fewer losses than the NEMA
			 TP–1–2002 efficiency standard for a transformer of the same number of phases
			 and capacity, as measured in kilovolt-amperes.
					(b)EstablishmentNot
			 later than January 1, 2014, the Secretary shall establish a program under which
			 rebates are provided for expenditures made by owners of industrial or
			 manufacturing facilities, commercial buildings, and multifamily residential
			 buildings for the purchase and installation of a new energy efficient
			 transformers.
					(c)Requirements
						(1)ApplicationTo
			 be eligible to receive a rebate under this section, an owner shall submit to
			 the Secretary an application in such form, at such time, and containing such
			 information as the Secretary may require, including demonstrated evidence that
			 the owner purchased a qualified transformer.
						(2)Authorized
			 amount of rebateFor qualified transformers, rebates, in dollars
			 per kilovolt-ampere (referred to in this paragraph as kVA) shall
			 be—
							(A)for 3-phase
			 transformers—
								(i)with a capacity
			 of not greater than 10 kVA, 15;
								(ii)with a capacity
			 of not less than 10 kVA and not greater than 100 kVA, the difference between 15
			 and the quotient obtained by dividing—
									(I)the difference
			 between—
										(aa)the
			 capacity of the transformer in kVA; and
										(bb)10;
			 by
										(II)9; and
									(iii)with a capacity
			 greater than or equal to 100 kVA, 5; and
								(B)for single-phase
			 transformers, 75 percent of the rebate for a 3-phase transformer of the same
			 capacity.
							(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2014 and 2015, to remain
			 available until expended.
					(e)Termination of
			 effectivenessThe authority provided by this section terminates
			 effective December 31, 2015.
					IVFederal agency
			 energy efficiency
			401.Adoption of
			 information and communications technology power savings techniques by Federal
			 agencies
				(a)In
			 generalNot later than 360 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Defense, the
			 Secretary of Veterans Affairs, and the Administrator of General Services, shall
			 issue guidance for Federal agencies to employ advanced tools promoting energy
			 efficiency and energy savings through the use of information and communications
			 technologies, including computer hardware, operation and maintenance
			 processes, energy efficiency software, and power management
			 tools.
				(b)Reports on
			 plans and savingsNot later than 180 days after the date of the
			 issuance of the guidance under subsection (a), each Federal agency shall submit
			 to the Secretary a report that describes—
					(1)the plan of the
			 agency for implementing the guidance within the agency; and
					(2)estimated energy
			 and financial savings from employing the tools and processes described in
			 subsection (a).
					402.Availability
			 of funds for design updatesSection 3307 of title 40, United States
			 Code, is amended—
				(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
				(2)by inserting
			 after subsection (c) the following:
					
						(d)Availability of
				funds for design updates
							(1)In
				generalSubject to paragraph (2), for any project for which
				congressional approval is received under subsection (a) and for which the
				design has been substantially completed but construction has not begun, the
				Administrator of General Services may use appropriated funds to update the
				project design to meet applicable Federal building energy efficiency standards
				established under section 305 of the Energy Conservation and Production Act (42
				U.S.C. 6834) and other requirements established under section 3312.
							(2)LimitationThe
				use of funds under paragraph (1) shall not exceed 125 percent of the estimated
				energy or other cost savings associated with the updates as determined by a
				life cycle cost analysis under section 544 of the National Energy Conservation
				Policy Act (42 U.S.C.
				8254).
							.
				403.Natural gas and
			 electric vehicle infrastructureSection 804(4) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c(4)) is amended—
				(1)in subparagraph
			 (A), by striking or after the semicolon;
				(2)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(C)a measure to
				support the use of natural gas vehicles and electric vehicles or the fueling or
				charging infrastructure necessary for natural gas vehicles and electric
				vehicles, including the use of utility energy service contracts to support
				those vehicles or
				infrastructure.
						.
				403.Natural gas and
			 electric vehicle infrastructure
				(a)Utility incentive
			 programsSection 546(c)(1) of the National Energy Conservation
			 Policy Act (42 U.S.C. 8256(c)(1)) is amended by inserting (including
			 measures to support the use of natural gas vehicles and electric vehicles or
			 the fueling or charging infrastructure necessary for natural gas vehicles and
			 electric vehicles) after demand.
				(b)Energy savings
			 performance contractsSection 804(4) of the National Energy
			 Conservation Policy Act (42 U.S.C. 8287c(4)) is amended—
					(1)in subparagraph (A), by
			 striking or after the semicolon;
					(2)in subparagraph (B), by
			 striking the period at the end and inserting ; or; and
					(3)by adding at the end the
			 following:
						
							(C)a measure to support the
				use of natural gas vehicles and electric vehicles or the fueling or charging
				infrastructure necessary for natural gas vehicles and electric vehicles,
				including the use of utility energy service contracts to support those vehicles
				or
				infrastructure.
							.
					404.Federal data
			 center consolidationNot later
			 than 180 days after the date of enactment of this Act, the Administrator for
			 the Office of E-Government and Information Technology within the Office of
			 Management and Budget shall develop and publish a goal for the total amount of
			 planned energy and cost savings and increased productivity by the Federal
			 Government through the consolidation of Federal data centers during the 5-year
			 period beginning on the date of enactment of this Act, which shall include a
			 breakdown on a year-by-year basis of the projected savings and productivity
			 gains.
			VMiscellaneous
			501.OffsetSection 422(f) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17082(f)) is amended—
				(1)in paragraph (3), by striking
			 and after the semicolon at the end; and
				(2)by striking paragraph (4)
			 and inserting the following:
					
						(4)$200,000,000 for fiscal
				year 2013;
						(5)$130,000,000 for fiscal
				year 2014; and
						(6)$100,000,000 for each of
				fiscal years 2015 through
				2017.
						.
				501.502.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted for
			 printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			502.503.Advance
			 appropriations requiredThe
			 authorization of amounts under this Act and the amendments made by this Act
			 shall be effective for any fiscal year only to the extent and in the amount
			 provided in advance in appropriations Acts.
			
	
		May 13, 2013
		Reported with amendments
	
